Citation Nr: 0106058	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-02 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include migraine headaches and sinusitis headaches.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depression and a 
schizoaffective disorder.

3.  Entitlement to service connection for residuals of a 
right fifth finger fracture.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") had active service from May 1970 to January 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 1999 by the 
Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO).  

The Board has found that additional evidentiary and 
procedural development is required with respect to the claim 
for service connection for headaches and the claim for 
service connection for an acquired psychiatric disorder.  
Accordingly, those issues are the subject of a REMAND order 
located at the end of this decision.  


FINDINGS OF FACT

1.  All evidence necessary for resolution of the claim for 
service connection for residuals of a right fifth finger 
fracture has been obtained.

2.  The veteran fractured his right fifth finger during 
service.  

3.  He currently has residuals of a fractured right fifth 
finger in the form of a healed fracture.  


CONCLUSION OF LAW

Residuals of a right fifth finger fracture were incurred in 
service.  38 U.S.C.A. § 1110 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.303 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2000).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2000).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  

The Board finds that all relevant evidence necessary for 
resolution of the claim for service connection for residuals 
of a right fifth finger fracture has been obtained.  The 
veteran's medical treatment records have been obtained, and 
he has been afforded a VA disability examination.  The Board 
does not know of any additional relevant evidence which is 
available.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  The Board also 
finds that requirements regarding notice which must be 
provided to the veteran pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) have been satisfied by the letters and the statement 
of the case which were provided to the veteran by the RO.  

The veteran's service medical records show that in December 
1971 he was seen for a post-traumatic deformity of the right 
fifth metacarpal.  An X-ray revealed a fracture of the fifth 
metacarpal.  It was described on the X-ray report as being a 
nondisplaced transverse fracture through the distal third of 
the little finger metacarpal of the right hand.  

The service medical records further show that the veteran was 
referred for an orthopedic consultation.  The consultation 
sheet which is dated in December 1971 shows that he was 
placed in a plaster cast.  X-rays taken the next day showed 
excellent alignment.  The impression was non-displaced 
fracture fifth metacarpal.  

The report of an examination of the veteran's hand and 
fingers conducted by VA in September 1999 shows that the 
examiner reviewed the veteran's history of having a fracture 
of the right fifth metacarpal in December 1971 at which time 
he was placed in a cast.  The veteran had fractured the fifth 
metacarpal secondary to trauma.  The veteran currently 
complained that the fifth finger developed a cold sensation 
with any type of cold weather, and that this was noted prior 
to any of the other fingers getting cold.  The veteran also 
complained of slight stiffness of the fifth finger.  He 
stated that he was right handed.  On examination, the 
examiner was unable to palpate any deformity.  The range of 
motion was normal and gripping was normal.  Strength was also 
normal.  An X-ray of the right hand was negative.  The 
diagnosis was history of trauma, per C-file, with history of 
fracture to the fifth metacarpal, right hand.  

After reviewing the evidence which is of record, the Board 
notes that the VA examination does not reflect any current 
objective findings of a disability.  Nevertheless, the 
service medical records clearly show that the veteran 
sustained a fracture in service.  Therefore, consistent with 
sound medical principles, the Board finds that the veteran 
currently has a residual of that fracture in the form of a 
healed fracture.  The Board is of the opinion that any 
disagreement as to the severity of such residuals of a 
"healed fracture" is a matter which should be addressed 
when assigning the initial rating for the disability rather 
than when determining whether service connection should be 
granted.   "Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of [VA] to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case."  38 C.F.R. § 3.303(a) 
(2000).  Accordingly, the Board concludes that the disability 
of residuals of a healed fracture of the right fifth 
metacarpal was incurred in service.  


ORDER

Service connection is granted for residuals of a right fifth 
finger fracture.  


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Other changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The Veterans Claims Assistance Act of 2000 
establishes very specific requirements for giving notice to 
claimants of required information and evidence .  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
sec. 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified at 
38 U.S.C. § 5103-5103A).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records, and describe any further action 
which VA will take.  If the records sought are Federal 
department or agency records, VA must continue its efforts 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain them would be futile.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, (2000).  Because the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

The Board finds that additional development of evidence is 
warranted.  The evidence which is of record includes a 
private hospital summary dated in October 1968 which shows 
that, prior to entry into service, the veteran sustained 
injuries in an automobile accident.  The diagnoses were (1) 
contusion left periorbital and maxillary, and (2) contusion 
iliocostal right.  On a pre-induction medical history dated 
in January 1970, the veteran reported a history of having 
frequent or severe headaches, sinusitis, depression or 
excessive worry, and nervous trouble.  It was indicated that 
the frequent headaches were due to eye strain.  It was 
further noted that he had occasional mild sinusitis with hay 
fever.  The veteran reported that he had been knocked out 
once, but denied having a concussion or skull fracture.  He 
reportedly had "nerves" associated with depression and 
palpitations of the heart.  He was not under any psychiatric 
or continued medical care.  It was also noted that he had a 
history of strabismus which was corrected by eye surgery at 
age two.  On the October 1968 examination for service 
entrance, clinical evaluation was normal and no disqualifying 
defects were found.  The service medical records do not 
reflect any treatment for headaches, sinusitis or a 
psychiatric disorder during service.  

A private medical treatment record from Dr. Markel dated in 
December 1975 shows that the veteran gave a history of having 
headaches for three years, reporting that he was hit in the 
eye while in Germany and experienced headaches ever since.  
In a claim for pension dated in July 1996, the veteran 
reported that he had a schizoaffective disorder with 
depression which began in 1987.  He also reported having a 
lifetime history of migraine and sinus headaches.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, or enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by service.  See 38 U.S.C.A. § 1111 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.304(b) (2000).  A preexisting 
disease or injury will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability during 
service is due to the natural progress of the disease.  See 
38 U.S.C.A. § 1153 (West 1991).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all of the evidence 
of record pertaining to the manifestations of the disability 
prior to, during, and after service.  See 38 C.F.R. 
§ 3.306(b) (2000).  

In order to assess whether a headache disorder (including 
migraine and sinusitis headaches) or a psychiatric disorder 
a) existed prior to service, and if so, b) whether there has 
been an increase in severity, and, if so, c) whether any 
increase was beyond a normal progression, the evidence should 
include all available medical records from for the period 
prior to service, during service, and after service.  
Significantly, however, the Board's review of the veteran's 
claims file revealed that pre-service and post service 
medical treatment records pertaining to a psychiatric 
disorder and/or headaches exist but have not been obtained.  
In this regard, the Board notes that a disability evaluation 
report from K. P. S. Kamath, M.D., dated in December 1996 
shows that the veteran gave a history of hearing voices for 
ten years, and had been hospitalized around December 1987 at 
the Southeast Missouri Hospital.  It was also reported that 
he had been hospitalized at that same hospital at age 17 for 
treatment of "nerves."  The records from these 
hospitalizations have not been obtained.  The Board also 
notes that a clinical assessment from Betty Berthelot, M.A., 
received in March 1999 shows that the veteran gave a history 
of receiving counseling for a depressed mood in 1972 from Dr. 
Masters, Sr. of Advance, Missouri; however, the records from 
that treatment also have not been obtained.  Therefore, 
further development by the RO to request such evidence is 
required prior to adjudicating the veteran's claims for 
service connection for headaches and an acquired psychiatric 
disorder.

The Board also notes that the veteran has reported that 
Social Security Disability benefits have been awarded to him.  
Significantly, however, no attempt has been made to obtain 
that decision or the evidence upon which it was based from 
the Social Security Administration.  Such records may be 
pertinent to the service connection claims, and must be 
obtained for review.  

Finally, the Board finds that another disability evaluation 
examination would allow an opportunity to obtain relevant 
medical opinions regarding the veteran's claims.  The Board 
notes that the record already includes an opinion dated in 
January 1999 from Dr. Kamath which is to the effect that "It 
is conceivable that his army experience was significantly 
stressful to him and could have significantly contributed to 
the subsequent psychiatric disorders that he suffers from."  
However, that opinion is not sufficient to resolve the 
claims.  The Board notes that an opinion expressed in terms 
of "may," also implies "may or may not" and is too 
speculative to establish support a claim.  See Obert v. 
Brown, 5 Vet. App. 30 (1993).  See also Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992) (holding that a physician's 
statement that a service-connected disorder "may or may 
not" have prevented medical personnel from averting the 
veteran's death was not sufficient); Beausoleil v. Brown, 8 
Vet. App. 459 (1996) (holding that a general and inconclusive 
statement about the possibility of a link was not 
sufficient).  The Board finds that, in light of the duty to 
assist the veteran with his claim, which includes obtaining 
medical opinions, the RO should obtain medical opinions 
regarding whether the claimed headache and psychiatric 
disorders were caused or aggravated by service. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain from the Social 
Security Administration a copy of the 
decision on the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for headaches 
and/or a psychiatric disorder.  After 
securing the necessary release, the RO 
should obtain these records, including 
the medical records referred to above, 
namely, records of hospitalization from 
Southeast Mission Hospital (for the pre-
service period when the veteran was about 
17 years old, and in 1987),  and 
counseling records from Dr. Masters 
indicated to have been in 1972.

3.  The veteran should be afforded a VA 
psychiatric/neurological examination to 
determine the nature and etiology of any 
headaches and psychiatric disorder.  The 
veteran should be informed in writing of 
the potential consequences of his failure 
to appear for any scheduled examination, 
and a copy of this notice must be 
associated with the claims file.  The 
examiner(s) should review the claims file 
in conjunction with the examination and 
opinions requested, and should indicated 
in writing that the claims file has been 
reviewed.  The examiner(s) should offer 
an opinion as to whether the veteran 
currently has a diagnosed disability 
manifested by headaches and/or a 
currently diagnosed psychiatric 
disability.  If yes, the examiner should 
offer an opinion as to whether any such 
disability existed prior to service.  The 
opinion should address the apparent 
relevance, if any, of the reported pre-
service psychiatric hospitalization, the 
pre-service treatment for head injuries 
due to an automobile accident, and the 
histories given by the veteran upon 
entrance into service.  If the examiner 
concludes that a psychiatric or headache 
disorder existed prior to service, the 
examiner should offer an opinion 
regarding whether such a pre-existing 
disorder was aggravated (permanently 
increased in severity beyond a normal 
progression) by injury or disease in 
service.  
4.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.  38 C.F.R. § 
4.2 (2000); see also Stegall v. West, 11 
Vet. App. 268 (1998).  

5.  The RO should review the claims file 
and take any additional appropriate action 
to ensure compliance with the assistance 
to the claimant provisions of the recently 
enacted Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the veteran's 
claims for service connection for 
headaches, to include migraine headaches 
and sinusitis headaches, and service 
connection for an acquired psychiatric 
disorder, to include major depression and 
a schizoaffective disorder. 

7.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
should be given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

 



